Case 2:16-md-02724-CMR Document 1166 Filed 12/11/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

IN RE: GENERIC PHARMACEUTICALS MDL 2724
PRICING ANTITRUST LITIGATION 16-MD-2724
HON. CYNTHIA M. RUFE

 

THIS DOCUMENT RELATES TO:

State of Connecticut et al. v. Aurobindo Civil Docket No. 2:17-cv-03768
Pharma USA, Inc. et al.

United HealthCare Services, Inc. v. Actavis Civil Docket No. 2:19-cv-00629
Holdco U.S., Inc. et al.

 

 

 

NOTICE OF APPEARANCE
TO THE CLERK OF COURT:

Pursuant to Paragraph 7 of Pretrial Order No. 1 and Order filed August 25, 2016 (No. 16-
MD-2724, ECF No. 2 and No. 4), kindly enter the appearances of the following attorneys of Sills
Cummis & Gross P.C. on behalf of Defendants Emcure Pharmaceuticals Ltd. and Satish Mehta in
the above-captioned actions and respectfully request that all notices and other papers in this action

be served upon them at the addresses listed below.

 

 

Dated: December 11, 2019 Respectfully Submitted,
/s/ James E. Tyrrell, Jr. /s/ Elissa J_ Glasband
SILLS CUMMIS & GROSS, P.C. SILLS CUMMIS & GROSS, P.C.
One Riverfront Plaza One Riverfront Plaza
Newark, New Jersey 07102 Newark, New Jersey 07102
(973)-643-7000 (973)-643-7000
(973)-643-6500 (fax) (973)-643-6500 (fax)

jtyrrell@sillscummis.com eglasband@sillscummis.com
Case 2:16-md-02724-CMR Document 1166 Filed 12/11/19 Page 2 of 3

 

 

/s/ Eric §. Westenberger /s/ Patrick Gilmartin

SILLS CUMMIS & GROSS, P.C. SILLS CUMMIS & GROSS, P.C.
One Riverfront Plaza One Riverfront Plaza

Newark, New Jersey 07102 Newark, New Jersey 07102
(973)-643-7000 (973)-643-7000

(973)-643-6500 (fax) (973)-643-6500 (fax)

ewestenberger@sillscummis.com pgilmartin@sillscummis.com
Case 2:16-md-02724-CMR Document 1166 Filed 12/11/19 Page 3 of 3

CERTIFICATE OF SERVICE

[ hereby certify that on December 11, 2019, a true and correct copy of the above Notice of

Appearance was filed electronically with the Clerk of the Court, using CM/ECF system which sent

notification of such filing to counsel of record via the electronic filing system.

Dated: December 11, 2019

Respectfully Submitted,

/s/ Elissa J. Glasband

Elissa J. Glasband, Esq.

SILLS CUMMIS & GROSS, P.C.

One Riverfront Plaza

Newark, New Jersey 07102
(973)-643-7000

(973)-643-6500 Fax
eglasband@sillscummis.com
Attorneys for Defendants Emcure
Pharmaceuticals Ltd. and Satish Mehta
